Name: Commission Regulation (EC) No 1900/2003 of 28 October 2003 amending the rates of refunds applicable to certain products from the cereals and rice sector exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R1900Commission Regulation (EC) No 1900/2003 of 28 October 2003 amending the rates of refunds applicable to certain products from the cereals and rice sector exported in the form of goods not covered by Annex I to the Treaty Official Journal L 278 , 29/10/2003 P. 0044 - 0046Commission Regulation (EC) No 1900/2003of 28 October 2003amending the rates of refunds applicable to certain products from the cereals and rice sector exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13(3) thereof,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(3), as last amended by Commission Regulation (EC) No 411/2002(4), and in particular Article 13(3) thereof,Whereas:(1) The rates of the refunds applicable from 24 October 2003 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 1865/2003(5).(2) It follows from applying the rules and criteria contained in Regulation (EC) No 1865/2003 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The rates of refund fixed by Regulation (EC) No 1865/2003 are hereby altered as shown in the Annex hereto.Article 2This Regulation shall enter into force on 29 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 2003.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 329, 30.12.1995, p. 18.(4) OJ L 62, 5.3.2002, p. 27.(5) OJ L 273, 24.10.2003, p. 9.ANNEXto the Commission Regulation of 28 October 2003 altering the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex I to the Treaty>TABLE>